ST. PAUL, J.
Plaintiff seeks to enjoin a lessor and a constable from seizing, for rent due by his step-father, a certain piano and parlor set found in the leased premises, claiming that they are his personal property and exempt from such seizure by reason of the fact that he is a sub-tenant, to-wit: a boarder in the house, and has paid his board in full to his step-father, the tenant.
The evidence fully supports the allegations of fact and we have already held, and still adhere to, the proposition of law that a boarder who lives in the leased premises is a sub-tenant, to the extent at least that the property belonging to him and contained in the lease-d premises is subject to seizure for the rent due by the tenant, only in so far as he is himself indebted to the tenant.
Rosenthal vs. Longley, 1 Ct. of App. 206-207.
Judgment affirmed.